Case 1:19-cr-00286-AMD Document 117 Filed 07/02/21 Page 1 of 1 PageID #: 885

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
EAG:MCM/NS                                        271 Cadman Plaza East
F. #2019R00029                                    Brooklyn, New York 11201



                                                  July 2, 2021

By ECF

The Honorable Ann M. Donnelly
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Robert Sylvester Kelly
                     Criminal Docket No. 19-286 (S-3) (AMD)

Dear Judge Donnelly:

                Pursuant to the Court’s February 9, 2021 Order, enclosed please find the
parties’ Joint Proposed Jury Charge (the “Jury Charge”) and verdict form in the above-
referenced matter, with the following exceptions to the joint nature of the Jury Charge.
Defense counsel objects to two of the requests set forth in the Jury Charge and proposes
alternate language, to which the government objects. A copy of their requests is enclosed.



                                                  Respectfully submitted,

                                                  JACQUELYN M. KASULIS
                                                  Acting United States Attorney

                                           By:      /s/
                                                  Elizabeth Geddes
                                                  Nadia Shihata
                                                  Maria Cruz Melendez
                                                  Assistant U.S. Attorneys
                                                  (718) 254-6430/6295/6408

cc: Counsel of Record (By ECF)
